 In the Matter of- NECHES BUTANE PRODUCTS COMPANYandDISTRICTLODGE No. 31,INTERNATIONAL ASSOCIATION OF MACHINISTSCase No. 16-)?463.-DecidedApril 07,1944Messrs.W. H. Hoffman, R. S. Crockett,arid E.0. Bennett,all ofPort Neches,Tex., for the Company.-IMr. W. L.Grant,of Houston, Tex., andMr. Earl H. Spencer,ofNederland,Tex., for the I. A. M.Mr. F.H. Mitchell,of PortArthur,Tex., for the C. I. 0.Mr. Joseph W. Kulkis,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by District Lodge No. 31, InternationalAssociation of Machinists, herein called the I. A. M., alleging that aquestion affecting commerce had arisen concerning the representa-tion of employees of Neches Butane Products Company, Port Neches,Texas, herein called the Company, the National Labor Relations Boardprovided for an appropriate hearing upon due notice before SultanJ.Boyd, Trial Examiner.The Company, the I. A. M., and OilWorkers International Union, herein called the C. I. 0., appeared,participated, and were afforded full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence bear-ing on the issues, and to file briefs with the Board.The I. A. M.'smotion to dismiss, the C. I. O.'s motion to intervene, and the C. I. O.'smotion to dismiss the petition were reserved to the Board by theTrial Examiner.For reasons hereinafter set forth, the motions arehereby denied.The Trial Examiner's rulings made at the hearingare freeUpon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYNechesButane Products Company, a Delaware corporation,operates a plant located at 'or near Port Neches, Texas, where it is -56 N. L R. B., No. 1252- NECHES BUTANE PRODUCTS COMPANY53engaged in the manufacture of butadiene, one of the ingredients ofsynthetic rubber.The principal raw material used by the Companyother than repair parts and supplies essential to the operation ofthe 'equipment, is butane-butylene, which is obtained from nearbyrefineries.Butane-butylene, is a byproduct of petroleum obtainedby these refineries from points outside the State of Texas.TheCompany receives approximately 15,000 to 18,000 barrels,of butane-butylene per day.The Company produces daily approximately 3,000barrels of butadiene when in full operation, which is delivered bypipe lines to designated rubber manufacturing plants of the Fire-stone and Goodrich Companies, where the rubber is manufacturedand delivered to various rubber companies at the direction of RubberReserve Corporation, and transported in interstate commerce by meansof various pipes of interstate carriers.We find that the Company is engagedin commercewithin ,theemeaning of-the National Labor Relations Act.II.THE ORGANIZATIONSINVOLVEDDistrict Lodge No. 31, International Association of Machinists,affiliated with the American Federation of Labor, and the Oil WorkersInternational Union, affiliated with the Congress of Industrial Organi-zations, are labor-organizations admitting to membership employeesof the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn or about March 1, 1944, the I. A. M. requested the Company forrecognition as bargaining representative of the employees in thealleged unit.The Company refuses to accord the I. A. M. such recog-nition unless and until the I. A. M. is certified by the Board.A statement of the Field Examiner- of the Board, introduced intoevidence at, the hearing, indicates that the I. A. M. represents asubstantial number of employees in the unit hereinafter foundappropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section2 (6) and(7) of the Act.3The report of the Field Examiner shows that the I A. M. submitted 26 authorizationcardsThe Company stated that it had 26 employees within the alleged unit and expectedto have 30 employees when the Department was in full operation.At the hearing theI.A. M submitted 6 additional authorization cardsThe C. I O. did not submit any evidence of membership in the unit hereinafter foundto be appropriate,nor did it request to be placed on the ballot in the event an electionwas directed herein.Accordingly,we shall not accord the C. I. O. a place on the ballot. 54DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV.THE APPROPRIATE UNITThe I. A. M. seeks,a unit comprised of all employees in the Com-pany'sMachine Shop Department, exclusive of supervisory andclerical employees.The C. I. 0. contends that all production andmaintenance workers in the Company's-plant, exclusive of supervisoryand clerical employees, constitute a more appropriate unit.TheCompany has taken no position with respect to the alleged units.There is no labor organization which has an exclusive recognitioncontract with the Company covering its employees.While the C. 1. 0.contends that since October 1943 it has been conducting an organiza-tional drive on a plant-wide basis, as indicated above, it made no claimnor did it, produce evidence to show that it represented any of theemployees of the Company.,The I. A. M., on the other hand, claimsa majority of the employees in the Company's Machine Shop-Depart-ment and has produced evidence in support thereof.Thus, organiza-tion of the Company's employees has been confined to the Machine'Shop Department, the employees of which constitute a clearly identi-fiable and homogenous group, and unless these employees are recog-nized as a separate unit, there may be no collective bargaining forthem in the immediate future.Pursuant to our policy under suchcircumstances, we shall render collective bargaining an -immediatepossibility by designating as appropriate-,the unit desired by' theI.A. M.2Our finding does not, however, preclude future reconsidera-tion of the appropriateness of an industrial unit. ,We find at this time, that all employees of the Company's MachineShop'Department, excluding subforemen, foremen, clerical employees,and all other supervisory employees with authority to'hire, promote,discharge, discipline, or otherwise effect changes in the status ofemployees, or effectively recommend such action, constitute a unitappropriate for the purposes of 'collective bargaining, within themeaning of Section 9 (b) of the Act. 'V. THE DETERMINATION OF REPRESENTATIVESThere are several employees engaged as laborers in the MachineShop Department.The record reveals that-these employees are onlytemporarily assigned to that department due to the existence,of anunusual clean-up condition -occasioned by construction work. In'view of the temporary nature of their work, these employees do not2Matter of Gardner Richardson Company,52 N L. R. B 1260;Matter of American .SteelFoundries,51 N. L. R B. 78;Matter of Armour & Company,49 N. L. It. B. 733;Matterof General Batteries,Inc.,,27N. L. R. B1021;Matter of Waterbury Cloak Company, 4N. L R B. 120;Matter of IndianapolisEquipment Company,52"N. L. It. B. 1373.WaterCompany,48 N. L. It. B. 1399;Barretti NECHES BUTANE PRODUCTS, COMPANY55have a permanent interest in the Machine Shop Department, and,accordingly, we find that they are not eligible to vote.We shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the-appropriate unit who were employed during the pay-riollperiod immediately preceding the date of our Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTION-By virtue of and pursuant. to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Neches ButaneProducts Company, Port Neches, Texas, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Sixteenth Region, acting inthis matter as agent for the National Labor Relations Board, and sub-ject to Article III, Sections 10 and 11, of said Rules and Regulations,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said- pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding employees who have since quit or been discharged forcause and have not,been rehired or reinstated' prior to the date of theelection, to determine whether or not they desire to be represented.by District Lodge No. 31, International Association of Machinists, for,the purposes of collective bargaining.